DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 03/31/2020.
Claims 1-17 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a) and 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 8, and 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6 and 8 recite locating a command of the each secondary program executed by the computer, wherein the command is closest to a respective control point. It is unclear what a “command” of the secondary program refers to or means in this context; and also unclear how distance is being measured or generally what “closest” command is describing. It is grammatically ambiguous as to whether it is the “command” or the “secondary program” being “executed”. Further, the ‘located’ command is never again referenced, and it is accordingly unclear if the operation produces any functional result and/or what the operation is intended to accomplish. See rejection under 103 below for interpretation.
 the respective secondary program status information and/or the new data into the policy format. Neither the claim nor AppSpec provides any further description or examples of what format the status information is prior to translation, the destination/”policy format”, and/or how the recited translation is accomplished. No meaningful interpretation can be ascribed to the limitation.

Claims 11-15 each recite scheduling a continuation of the each secondary program. It is unclear what a “continuation” of the secondary program refers to or means in this context; and also unclear what the act/operation of “scheduling” it refers to or means in this context. Limitation has been interpreted as essentially describing continuing execution of the program using some newly tuned/ adapted/optimized parameter based on ¶0004 of AppSpec.
Furthermore, claims 11 and 12 recite the scheduling is to achieve optimum computer resource usage…to achieve earliest possible processing time of the new data. The use “achieve” in ‘to-infinitive” form  denotes intended use, and further because the claims do not recite sufficient detail to inform a person of ordinary skill in the art how the result is achieved, the limitations have been construed as non-limiting intended use. 
Furthermore, claims 14 and 15 recite the scheduling is to allow for additional secondary programs of the plurality of secondary programs being initialized….to remove selected secondary programs of the plurality of secondary programs. The recited secondary programs being initialized lacks antecedent basis, and it is unclear what it means to “allow for additional” programs and/or “remove” them (remove from what?). Claim 15 and 16 have essentially been interpreted as describing increasing or decreasing a number of parallel instances operating as part of a distributed application (e.g. ‘worker’/’slave’ instances).
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al (ADAPT: Automated De-Coupled Adaptive Program Transformation) in view of Kang (Modular Implementation of Program Adaptation with Existing Scientific Codes) in further view of Caymes-Scutari et al. (Scalable dynamic Monitoring, Analysis and Tuning Environment for parallel applications).

Claim 1:
Voss is directed to a “framework for dynamic program optimization, ADAPT (Automated De-coupled Adaptive Program Transformation)” (pg. 163, Abstract) (method of executing programs efficiently) which inserts monitoring instrumentation and “Dynamic Selector” (pg. 165, Fig. 1) calls (control points) into applications being optimized (secondary programs). The monitored application information is sent to a “Remote Optimizer” (primary program) via a “Local Optimizer” and “Inspector” (agent) which collected the information (program status). The Remote Optimizer processes the received information according to a user definition (policy) to create a new variant (operating parameters) for the application portion, and accordingly discloses the limitations as shown in the following mappings:

introducing a plurality of control points (“Dynamic Selector” calls/instrumentation) into the plurality of secondary programs, wherein each control point of the plurality of control points is configured to collect information about a respective secondary program status, wherein the each secondary program comprises a secondary program status, and wherein the each control point is configured to collect information about the secondary program status (pg. 163, § 1, para. 3-4: “inserts the instrumentation that is necessary for monitoring critical program variables and the machine environment”; pg. 164, § 2, para. 1: “Optimization occurs at the granularity of Intervals, which are code sections with a single entry and single exit point, typically loop nests. Each interval is replaced in the original code by an if-else block that selects between a call to the Dynamic Selector”).
wherein the each control point of the plurality of control points is configured to send the respective secondary program status information to a primary program (“Remote Optimizer”) via an agent (“Inspector”+”Local Optimizer”)…initiating the agent; initiating the primary program; initiating the each secondary program of the plurality of secondary programs; monitoring the each control points of the plurality of control points of the each secondary program via the agent; communicating the respective secondary program status information and/or a new data to the primary program via the agent, wherein the new data is produced by the each secondary program…benchmarking a computer resource usage of each secondary program of a plurality of secondary programs (see at least pg. 163, Abstract; pg. 164-165, § 2: “In order to adapt to a runtime environment, it must be monitored. The Inspector contains a number of routines for collecting environmental and program characteristics. These characteristics can include timings, performance counter values, and even results from microbenchmarks. Calls to these routines are embedded in the Dynamic Selector and other support code.”

processing the respective secondary program status information (interval descriptor) and/or new data by the primary program according to a policy (user definition), thereby creating operating parameters (variants/versions) for the each secondary program; and controlling the each secondary programs based on the operating parameters (pg. 164, para. 4; pg. 165) where Voss disclosing for example: “The Remote Optimizer is passed an interval descriptor, which includes information about the current runtime environment and the past behavior of the interval. It then generates a new version based upon this descriptor and the history of previous optimizations it has applied. 
Voss does not specifically disclose the each control point of the plurality of control points is configured to stop the respective secondary program; introducing a registration of a signal handler into each secondary program of the plurality of secondary programs.
Kang, however, discloses (Abstract; pg. 14) analogous methods of runtime application adaptation and optimization by controlling the applications using generated parameters. Kang’s dynamic tuning includes inserting “tuning control points are identified in the original code, such that the execution control is intercepted and transferred to the tuning module...These control points are the places at which application performance is regularly measured” and discloses the each control point of the plurality of control points is configured to stop the respective secondary program; introducing a registration of a signal handler into each secondary program of the plurality of secondary programs  (see at least pg. 50; pg. 52-53, § 5.4.1; pg. 38, para. 1; pg. 39, Fig. 3.8; pg. 73).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the dynamic optimization of Voss with Kang’s modular adaption system to expedites effective parameter estimation and benefits of increased flexibility from the options of user oriented control (pg. 48, para 1-2, last para; and pg. 56-57). 
Regarding the claim element reciting “plurality of secondary applications”, both Voss and Kang plurality of secondary applications” and  configured to send the respective secondary program status information to a primary program (“Analyzer”) via an agent (“Collector Preprocessor (CP)’) in at least pg. 334.  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Voss/Kang with the distributed monitoring and tuning of Caymes-Scutari because it facilitates “a very important aspect of high-performance computing: the dynamic tuning of parallel applications as the system scales.” (pg. 337).

Claims 2 and 6-8:
The combination of Voss/Kang/Caymes-Scutari discloses the limitations as shown in the rejections above. Voss further discloses wherein the agent is configured to monitor available resources on the computer…wherein the monitoring the each control points of the plurality of control points via the agent comprises: benchmarking currently used computer resources by the each secondary programs (see at least pg. 163, Abstract; pg. 164-165, § 2; pg. 167, Table 1). See also Kang pg. 7.


wherein the monitoring the each control points of the plurality of control points via the agent comprises: locating a command (Voss interval? And/or Kang function call? E.g. lsodar) of the each secondary program executed by the computer, wherein the command is closest to a respective control point (see at least Voss pg. 164, § 2, para. 1-3; Kang pg. 49-50, § 5.3.1).

Claim 3:
The combination of Voss/Kang/Caymes-Scutari discloses the limitations as shown in the rejections above. Voss further discloses wherein the introducing the plurality of control points into the plurality of secondary programs comprises: introducing the each control point before or after each hotspot of the each secondary program (see at least pg. 164, § 2; para. 3).

Claim 4:
The combination of Voss/Kang/Caymes-Scutari discloses the limitations as shown in the rejections above. Kang further discloses wherein the introducing the plurality of control points into the plurality of secondary programs comprises: introducing the each control point after the each secondary program has produced the new data (see at least pg. 19, para. 1-2).

Claim 5:
The combination of Voss/Kang/Caymes-Scutari discloses the limitations as shown in the rejections above. Kang further discloses wherein the introducing the registration of the signal handler into the each secondary program of the plurality of secondary programs comprises: introducing the registration of the signal handler into the each secondary program at a beginning of the each secondary program (see at least pg. 38, para. 1; pg. 39, Fig. 3.8; pg. 73).

Claim 9:
The combination of Voss/Kang/Caymes-Scutari discloses the limitations as shown in the rejections above. Regarding the limitations of claim 9, Caymes-Scutari discloses (pg. 331, col. 2, para. 2; pg. 333, 1st bullet; pg. 334, col. 1) wherein the communicating the respective secondary program status information (e.g. events) and/or the new data to the primary program via the agent (DMlib and/or Collector Preprocessor (CP)) comprises: writing the respective secondary program status information and/or the new data into a [data structure and/or event record]; notifying the agent about the file; moving the file into a [machine] of the primary program (Analyzer); and notifying the primary program about the [data] disclosing that monitored application events are put into an event record passed to DMLib, forwarded to a CP, and then “stored in the common data structure and sent to the Global Analyzer” (pg. 334, col. 1). Caymes-Scutari further discloses “All the machines were configured to use NFS (Network File System)” (pg. 335, col. 1), but does not explicitly state that the data structure/event record is a file for that the data was transferred via the NFS. However, Examiner takes Official Notice that files are a notoriously old and well-known structure for storing data, and that it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention for Voss/Kang/Caymes-Scutari to store and transport the monitored application data in files because they are a lightweight, efficient, and fundamental unit of data organization.

Claim 10:
The combination of Voss/Kang/Caymes-Scutari discloses the limitations as shown in the rejections above. Voss further disclosescreating operating parameters for the each secondary program (see at least Voss pg. 164-165. See also Kang pg. 52-53, § 5.4.1. See also Caymes-Scutari pg. 333, col. 2.

Claims 11-13:
The combination of Voss/Kang/Caymes-Scutari discloses the limitations as shown in the rejections above. Kang further discloses scheduling a continuation (Kang “Continue” with new parameters?) of the each secondary program according to user input. (Kang pg. 50 and pg. 52-53, § 5.4.1), which also discloses Kang’s parameter selections aim to optimize computer resource usage (e.g. cache usage) and reduce processing time of the new data. See also Voss pg. 164-165 (variant selection = continuation)

Claims 14-15:
The combination of Voss/Kang/Caymes-Scutari discloses the limitations as shown in the rejections above. Caymes-Scutari discloses (pg. 334-335, § 4) periodically during execution tuning (scheduling a continuation) by increasing/descreasing (additiona/remove) the number of workers and accordingly teaches scheduling a continuation of the each secondary program to allow for additional secondary programs of the plurality of secondary programs being initialized….to remove selected secondary programs of the plurality of secondary programs. 

Claims 16 and 17:
The combination of Voss/Kang/Caymes-Scutari discloses the limitations as shown in the rejections above. Kang further discloses communicating to the each secondary program a kill signal, a continue signal, or a stop signal (Kang pg. 52-53, § 5.4.1; pg. 48, para. 1; pg. 38, para. 1. Caymes-Scutari also implicitly discloses (pg. 335, col. 1) communicating to the each secondary program a kill signal or a stop signal to reduce number of workers.
Voss further discloses allocating computer resources (e.g. processors, cache) to the each secondary program to ensure optimum usage of available computer resources…communicating the allocated computer resources to the each secondary program by an operating system of the computer in at least pg. 167 disclosing optimizing utilization of OS controlled resources including processors and cache; see additionally pg. 165, col. 1 embodiment where communication with Remote Optimizaer is on a remote machine which implicitly occurs via OS network device driver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following references describe systems and methods for dynamic program optimization US 20060031509 A1; US 20150277971 A1; US 20160203006 A1; “MATE: Dynamic Performance Tuning Environment”.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
06/18/2021


/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196